Citation Nr: 1031095	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include post-traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
June 1941 to August 1943.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In January 2010, the Board remanded the issue for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2010, the Board remanded the issue on appeal for a VA 
examination to determine the nature and etiology of the Veteran's 
cervical spine disability.  The Veteran was not scheduled for a 
VA examination because in January 2010, the Appeals Management 
Center declined jurisdiction of the remand as it involved a 
foreign claim to be handled by the Pittsburgh RO.  As the 
requested development has not been completed, further action to 
ensure compliance with the remand directive is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

VA's Adjudication Manual Rewrite, M21-MR III. ii. 5. B. 4. b. 
provides that the Houston RO has jurisdiction over Mexico and 
countries in South America, Central America and the Caribbean.  
The Pittsburgh RO has jurisdiction over a residence in a foreign 
country unless the primary beneficiary resides in a foreign 
country or territory under the exclusive jurisdiction of the 
Houston RO.  

A review of the claims folder shows that the Veteran has resided 
in Mexico and Puerto Rico and his most recent address of record 
shows that he resides in Mexico.  

Service treatment records reveal that during service the Veteran 
was struck by a bus in February 1942 and sustained multiple 
injuries, including a fractured zygoma and possible brain injury.  
The Veteran is service connected for residuals of a head injury, 
mixed type psychoneurosis, superimposed inadequate personality, 
posttraumatic stress disorder and generalized anxiety disorder, 
rated as a single disability with a 70 percent rating.

Private medical records in April 1999 and April 2000, show 
decreased range of motion and indicate degenerative changes in 
the cervical spine.  A private x-ray in July 2002 shows post-
traumatic osteoarthritis of the cervical spine.  

On VA examination in March 2004, the Veteran had painful range of 
motion of the cervical spine.  The examiner determined that there 
were osteoarthritic changes of the spine which were age related.  
On private evaluation in December 2004, the examiner concluded 
that the Veteran had osteoarthritic changes of the cervical and 
lumbar spine which were related to age and the lesions suffered 
during the accident in 1942.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appropriate RO should schedule the 
Veteran for a VA examination to determine the 
nature and etiology of his cervical spine 
disability, to include post-traumatic 
arthritis.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is asked to address the following:

Whether it is at least as likely as not 
that the current cervical spine 
disability, to include post-traumatic 
arthritis is related to service, to 
include the accident in February 1942, 
whereby the Veteran was struck by a bus 
and sustained multiple injuries, 
including a fractured zygoma and 
possible brain injury; and, 

Whether it is at least as likely as not 
that the service-connected residuals of 
a head injury aggravated or permanently 
made worse the nonservice-connected 
cervical spine disability.  
   
In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 

2.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



